Order entered March 12, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01013-CV

 LUXOTTICA OF AMERICA INC. F/K/A LUXOTTICA RETAIL NORTH
 AMERICA INC. AND EYEMED VISION CARE LLC, GUTMAN VISION,
     INC., ALEX GUTMAN, AND MILANA GUTMAN, Appellants

                                        V.

JEFFREY GRAY, DAWN GRAY AND BRAVE OPTICAL, INC., Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-07929

                                     ORDER

      Before the Court is appellees’ March 10, 2020 third unopposed motion for

an extension of time to file their brief. Because appellees have timely filed their

brief, we DENY the motion as moot.

                                             /s/   KEN MOLBERG
                                                   JUSTICE